Case 2:20-cv-02756-GRB-AKT Document 1 Filed 06/22/20 Page 1 of 5 PageID #: 1




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------X   Civil Action No.: 2:20-cv-2756
 BR RESTAURANT CORP. d/b/a BRUNO’S
 RESTAURANTE ITALIANO,                                                 (Removed from the Supreme Court
                                                                       of the State of New York, County
                                             Plaintiff,                of Nassau, Index No.
                                                                       604487/2020)
                    - against -
                                                                       NOTICE OF
 NATIONWIDE MUTUAL INSURANCE                                           REMOVAL
 COMPANY,

                                              Defendant.
 ------------------------------------------------------------------X

     TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK:

         PLEASE TAKE NOTICE that under 28 U.S.C. §§ 1332(a), 1441, and 1446, Defendant,

NATIONWIDE MUTUAL INSURANCE COMPANY (“Nationwide”) by its attorneys,

GOLDBERG SEGALLA LLP, remove this action from the Supreme Court of the State of New

York, County of Nassau. In support of this Notice, Nationwide states as follows:

         1.      On or about May 25, 2020, Plaintiff BR RESTAURANT CORP. d/b/a BRUNO’S

RESTAURANTE ITALIANO commenced the above-captioned civil action by filing a Summons

and Complaint. Thereafter, on or about May 27, 2020, Plaintiff filed an Amended Summons and

Amended Complaint and completed service on Nationwide on June 2, 2020. Said action is now

pending in the Supreme Court of the State of New York, County of Nassau. A trial has not yet

been had therein. A copy of the Amended Summons and Amended Complaint is annexed hereto

as Exhibit “A.”

         2.      The Plaintiff seeks monetary damages for an alleged breach of contract arising

out of the Plaintiff’s claim for insurance coverage for business interruption arising out of the




26699349.v2
Case 2:20-cv-02756-GRB-AKT Document 1 Filed 06/22/20 Page 2 of 5 PageID #: 2




mandatory shutdown of its restaurant as a result of the threat of the novel coronavirus, COVID-

19. See Exhibit A.

         3.    Pursuant to 28 U.S.C. §1441(a), “[e]xcept as otherwise expressly provided by Act

of Congress, any civil action brought in a State court of which the district courts of the United

States have original jurisdiction, may be removed by the defendant or the defendants, to the district

court of the United States for the district and division embracing the place where such action is

pending.”

         4.    This action involves a controversy between citizens of different states in that: (a)

Plaintiff is a citizen of the State of New York; and (b) Nationwide is now and was at the time the

action was commenced an Ohio corporation with its principal place of business in Ohio.

         5.    This Court has original jurisdiction over this civil action under 28 U.S.C. § 1332

because the amount in controversy exceeds the sum or value of $75,000 and there is complete

diversity between Nationwide and Plaintiff.

         6.    Specifically, the Plaintiff claims that it has been damaged in the amount of

$360,000. See Exhibit A at ¶21.

         7.    This Notice of Removal is being filed within thirty (30) days of receipt of Plaintiff’s

written allegation that its alleged damages exceed $75,000. See Exhibit A at ¶21.

         8.    The Supreme Court of the State of New York, County of Nassau is located within

the geographic jurisdiction of the District Court for the Eastern District of New York. Accordingly,

venue in this Court is proper under 28 U.S.C. § 1441(a).

         9.    Upon receiving a file-marked copy of this Notice of Removal, a file-marked copy

of this Notice of Removal and the accompanying filings will be served upon counsel for Plaintiff




                                                 2
26699349.v2
Case 2:20-cv-02756-GRB-AKT Document 1 Filed 06/22/20 Page 3 of 5 PageID #: 3




and filed with the Clerk of the Supreme Court of the State of New York, Nassau County, as

required by 28 U.S.C. § 1446(d).

         10.   This Notice of Removal is timely filed under 28 U.S.C. § 1446(b) as Nationwide

was served on June 2, 2020, and Nationwide is filing this Notice of Removal within 30 days of

service.

         11.   Attached to this Notice and by reference made a part hereof are true and correct

copies of all process and pleadings filed herein.

         12.   By filing this Notice of Removal, Nationwide does not waive any defense which

may be available to it.

         WHEREFORE, Nationwide prays that the above-captioned action now pending in the

Supreme Court in the State of New York, County of Nassau, be removed therefrom to this

Honorable Court.

Dated: Garden City, New York
       June 22, 2020

                                                        Respectfully submitted,




                                                        _______________________________
                                                        By: Steven P. Nassi, Esq.
                                                        Attorneys for Defendant Nationwide Mutual
                                                        Insurance Company
                                                        Mailing Address:
                                                        P.O. Box 780, Buffalo, NY 14201
                                                        Office Location:
                                                        200 Garden City Plaza, Suite 520
                                                        Garden City, New York 11530
                                                        Phone: (516) 281-9870
                                                        Fax: (516) 281-9801
                                                        GS File No.: 11366.0025
                                                        snassi@goldbergsegalla.com



                                                    3
26699349.v2
Case 2:20-cv-02756-GRB-AKT Document 1 Filed 06/22/20 Page 4 of 5 PageID #: 4




TO:      Cole Hansen Chester LLP
         Michael S. Cole, Esq.
         Attorneys for Plaintiff
         767 Third Avenue, 24th Floor
         New York, New York 10017
         Phone: (212) 599-1535
         mscole@chcllp.com




                                        4
26699349.v2
Case 2:20-cv-02756-GRB-AKT Document 1 Filed 06/22/20 Page 5 of 5 PageID #: 5




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------------------X   Civil Action No.:
  BR RESTAURANT CORP. d/b/a BRUNO’S
  RESTAURANTE ITALIANO,

                                              Plaintiff,

                     - against -

  NATIONWIDE MUTUAL INSURANCE
  COMPANY,

                                               Defendant.
  ------------------------------------------------------------------X


                                     CERTIFICATE OF SERVICE

         I, Steven P. Nassi, do hereby certify that on June 22, 2020, the foregoing Notice of Removal

to Federal Court with the Clerk of the Eastern District using its CM/ECF system was filed

electronically and served in accordance with the applicable rules of Civil Procedure and of the

court.




                                                    __________________________________
                                                    By: Steven P. Nassi, Esq.




                                                        5
26699349.v2
